PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hakim et al.
Application No. 15/322,044
Filed: 23 Dec 2016
For: A CONNECTABLE CATHETER

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 11, 2021, to revive the above-identified application. This is also a decision on the petition under 37 CFR 1.182 filed March 11, 2021, requesting expedited consideration.

The petitions are GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before November 23, 2020, as required by the Notice of Allowance and Fee(s) Due mailed August 21, 2020, which set a statutory period for reply of three months.  Accordingly, the date of abandonment of this application is November 24, 2020. A Notice of Abandonment was mailed on December 8, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a). Petitioner provided the reply in the form of the resubmission of the Part B - Fee(s) Transmittal and the previous payment of the issue fee of $500 on July 12, 2019. Petitioner submitted the petition fee of $1050 as set forth in 
§ 1.17(m) (and the fee set forth in § 1.17(f) for the filing of the petition under 37 CFR 1.182), as well as provided a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3211.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.

/CHRISTINA T DONNELL/Attorney Advisor, OPET